Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on November 4, 2022. 

Restrictions/Elections.
Applicant’s election without traverse of Group | (Claims 1-6) in the reply filed on November 4, 2022 is acknowledged.
Applicant election of the following species:
1- the AR inhibitor proxalutamide, and
2- the HIF-1α inhibitor LW6,
is also acknowledged.

Status of Claims
Claims 1-6 are currently pending and are the subject of this office action.
Claims 1-6 are presently under examination.

Priority
	
    PNG
    media_image1.png
    91
    419
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez et. al. (Mol. Pharmacol. (2015) 87:1006-1012, cited by Applicant).

For claims 1 and 6, Fernandez teaches a medicament consisting of an AR inhibitor and a HIF-1α inhibitor (see title) wherein the AR inhibitor is Enzalutamide and wherein the HIF-1α inhibitor is chetomin (see abstract and see for Example Figure 2 on page 1008).

The prior art does not teach that the medicament is “for inhibiting an inflammatory cytokine storm”.  However, “for inhibiting an inflammatory cytokine storm” is considered an intended use of a known composition (a medicament consisting of an AR inhibitor and a HIF-1α inhibitor).  
See MPEP 2111.02 II:
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation).”

The prior art is silent regarding: “wherein the AR inhibitor and/or the HIF-1α inhibitor are adapted to inhibit the following in fibroblasts: gene expression activity of AR, gene expression activity of HIF-1α, and formation of an AR and HIF-1α complex”.
However, the above seems to be describing a property of the composition anticipated by the prior art composition (a medicament consisting of an AR inhibitor and a HIF-1α inhibitor).  
Apparently, Applicant has discovered a new property or advantage ("the AR inhibitor and/or the HIF-1α inhibitor are adapted to inhibit the following in fibroblasts: gene expression activity of AR, gene expression activity of HIF-1α, and formation of an AR and HIF-1α complex”) of the composition anticipated by the prior art (a medicament consisting of an AR inhibitor and a HIF-1α inhibitor).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the AR inhibitor and/or the HIF-1α inhibitor are adapted to inhibit the following in fibroblasts: gene expression activity of AR, gene expression activity of HIF-1α, and formation of an AR and HIF-1α complex) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the medicament disclosed by Fernandez does not possess the same material, structural and functional characteristics of the medicament claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
  
For claim 2, the prior art is silent regarding: “wherein the inhibitor is adapted to inhibit formation of an AR and HIF-1α complex in fibroblasts to influence expression of an inflammation related gene, wherein the inflammation-related gene is selected ….”
However, the above seems to be describing a property of the composition anticipated by the prior art composition (a medicament consisting of an AR inhibitor and a HIF-1α inhibitor).  
Apparently, Applicant has discovered a new property or advantage ("wherein the inhibitor is adapted to inhibit formation of an AR and HIF-1α complex in fibroblasts to influence expression of an inflammation related gene, wherein the inflammation-related gene is selected ….”) of the composition anticipated by the prior art (a medicament consisting of an AR inhibitor and a HIF-1α inhibitor).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: wherein the inhibitor is adapted to inhibit formation of an AR and HIF-1α complex in fibroblasts to influence expression of an inflammation related gene, wherein the inflammation-related gene is selected ….”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the medicament disclosed by Fernandez does not possess the same material, structural and functional characteristics of the medicament claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

The statements in claims 3 and 4: “wherein the inflammatory cytokine storm is caused by viral pneumonia” and “wherein the viral pneumonia is moderate or severe” are part of the phrase in claim 1: “for inhibiting an inflammatory cytokine storm”, and as such, they are considered part of the intended use of a known medicament (a medicament consisting of an AR inhibitor and a HIF-1α inhibitor). Since “inhibition of an inflammatory cytokine storm” is considered an intended use, the cause of that cytokine storm (viral pneumonia) becomes irrelevant for examination purposes.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et. al. (Mol. Pharmacol. (2015) 87:1006-1012, cited by Applicant), in view of Sinclair et. al. (US 2015/0265642).

Fernandez teaches all the limitations of claim 5 (see above 102(a)(1) rejection), except for the HIF-1α inhibitor LW6.  However, Sinclair teaches that LW6 is a HIF-1α inhibitor like chetomin (see [0158]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for the skilled in the art o substitute one functional equivalence (the HIF-1α inhibitor chetomin) for another (the HIF-1α inhibitor LW6), since the prior art teaches that they are functionally equivalent, thus resulting in the practice of claim 5 with a reasonable expectation of success.

2) Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et. al. (Mol. Pharmacol. (2015) 87:1006-1012, cited by Applicant). in view of Li et. al. (US 2019/0298696).   

Fernandez teaches all the limitations of claim 6 (see above 102(a)(1) rejection), except for the AR inhibitor proxalutamide.  However, Li teaches that proxalutamide is an AR inhibitor like enzalutamide (see [0050]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for the skilled in the art to substitute one functional equivalence (the AR inhibitor enzalutamide) for another (the AR inhibitor proxalutamide), since the prior art teaches that they are functionally equivalent, thus resulting in the practice of claim 6 with a reasonable expectation of success.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 20, 2022.